ITEMID: 001-71744
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ÖZER AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
TEXT: 6. In 1993, the General Directorate of National Roads and Highways (Devlet Karayolları Genel Müdürlüğü), a State body responsible, inter alia, for motorway construction, expropriated a part of a plot of land in Ankara belonging to the applicants and several other persons. A committee of experts assessed the value of the applicants’ land and the sum fixed thereby was paid when the expropriation took place.
7. On 28 December 1993 the applicants, along with twenty-one coowners, lodged a case with the Ankara Civil Court of First Instance, requesting increased compensation.
8. On 14 September 1994 the Ankara Civil Court of First Instance awarded the plaintiffs additional compensation of 5,305,080,000 Turkish liras (TRL) (approximately 126,200 euros (EUR)) plus interest at the statutory rate applicable at the date of the court’s decision, running from 15 February 1993. The amount of compensation that was awarded to the applicants was TRL 2,269,264,010 (approximately EUR 53,980).
9. On 30 January 1995 the Court of Cassation upheld the judgment of the first-instance court.
10. On 17 February 1998 the administration paid the plaintiffs a total of TRL 13,208,453,000 (approximately EUR 53,900). The applicants received TRL 5,649,955,705 (approximately EUR 23,000).
11. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, §§ 17-25).
